UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1684


In Re:   DWIGHT AVON MAJOR,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:12-hc-02098-D)


Submitted:   October 30, 2015               Decided:   November 18, 2015


Before KING, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dwight Avon Major, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dwight   Avon   Major    petitions    this   court   for    a    writ   of

mandamus, seeking an order directing his immediate release from

prison.     However, Major was released from prison on July 27,

2015.     Thus, the mandamus petition is moot because Major has

already obtained the relief he seeks.          Accordingly, although we

grant leave to proceed in forma pauperis, we deny his petition

for writ of mandamus.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court   and   argument   would     not   aid    the

decisional process.

                                                          PETITION DENIED




                                     2